                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CASSANDRA VALLIANOS, et al.,                         CASE NO. C19-0464-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    HOWARD SCHULTZ,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s reply in support of his motion to
18   dismiss (Dkt. No. 29). In Defendant’s reply, he asks the Court to take judicial notice of
19   Defendant’s Miami speech, viewable at https://www.youtube.com/watch?v=o4TEod-cZ08. (Id.
20   at 4.) Because Defendant requested judicial notice in his reply brief, Plaintiffs have not had an
21   opportunity to respond to whether judicial notice of this video is appropriate. Therefore, if
22   Plaintiffs choose to submit supplemental briefing regarding whether the Court should consider
23   the video under the doctrines of either judicial notice or incorporation by reference, they are
24   ORDERED to do so by September 6, 2019. Plaintiffs’ briefing shall not exceed three double-
25   spaced pages. The Clerk is DIRECTED to re-note Defendant’s motion to dismiss (Dkt. No. 23)
26   to September 6, 2019.


     MINUTE ORDER
     C19-0464-JCC
     PAGE - 1
 1        DATED this 29th day of August 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0464-JCC
     PAGE - 2
